


109 HR 5390 IH: Cancer Survivorship Research and

U.S. House of Representatives
2006-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5390
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2006
			Mr. Wicker (for
			 himself and Mr. Hoyer) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the expansion and coordination of
		  activities of the National Institutes of Health and the Centers for Disease
		  Control and Prevention with respect to research and programs on cancer
		  survivorship, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cancer Survivorship Research and
			 Quality of Life Act of 2006.
		2.FindingsThe Congress finds as follows:
			(1)There are more
			 than 10 million cancer survivors (those living with, through, and beyond
			 cancer) in the United States.
			(2)One out of two men
			 and one out of three women will receive a cancer diagnosis during their
			 lifetime.
			(3)One of every four
			 deaths in the United States is from cancer. In 2005, 570,000 Americans, or more
			 than 1,500 a day, will die from cancer.
			(4)Despite the
			 significant annual burden of cancer deaths, improvements in detection and
			 treatment have prolonged the lives of many cancer survivors or resulted in
			 cures for others. As a result of these developments, the number of survivors
			 continues to grow.
			(5)More than
			 three-fifths of adults diagnosed with cancer today will be alive five years
			 from now.
			(6)In
			 1960, only four percent of children with cancer survived more than five years,
			 but treatment advances have changed the outlook for many children diagnosed
			 with cancer.
			(7)The five-year
			 survival rate for children with cancer improved from 56 percent for those
			 diagnosed between 1974 and 1976 to 79 percent for those diagnosed between 1995
			 and 2000.
			(8)The size of the
			 population of survivors of childhood cancers has grown dramatically, to 270,000
			 individuals of all ages as of 1997, which means that 1 in 640 adults from age
			 20 to 39 has a history of cancer.
			(9)Adults who are
			 treated for cancer may have complex and long-term effects from their treatment,
			 resulting in unique health care needs.
			(10)Some effects of
			 treatment may be experienced at the time of treatment or soon after, while
			 others may not be noticed until the patient ages or develops other health
			 conditions.
			(11)As many as
			 two-thirds of childhood cancer survivors are likely to experience at least one
			 late effect of treatment, with as many as one-fourth experiencing a late effect
			 that is serious or life-threatening.
			(12)Some late effects
			 are identified early in follow-up and are easily resolved, while others may
			 become chronic problems in adulthood and may have serious consequences.
			(13)The late effects
			 of treatment may change as treatments evolve, which means that the monitoring
			 and treatment of late effects may need to be modified on a routine
			 basis.
			(14)The Institute of
			 Medicine, in its reports on cancer survivorship entitled Childhood
			 Cancer Survivorship: Improving Care and Quality of Life and From
			 Cancer Patient to Cancer Survivor: Lost in Transition, has offered a
			 number of recommendations for improving the monitoring and follow-up care for
			 cancer survivors and enhancing the cancer survivorship research agenda.
			(15)The Institute of
			 Medicine has also noted the significant health insurance problems that may be
			 experienced by survivors of childhood cancer as well as adult cancer survivors
			 and has recommended that policy makers take action to ensure access to care,
			 including appropriate follow-up care, by all cancer survivors.
			(16)The annual cost
			 of cancer in the United States is almost $190 billion in direct and indirect
			 costs.
			3.Cancer control
			 programsSection 412 of the
			 Public Health Service Act (42 U.S.C.
			 285a–1) is amended—
			(1)in the first
			 sentence, by inserting , for survivorship, after
			 treatment of cancer;
			(2)in paragraph
			 (1)(B), by striking cancer patients and all that follows and
			 inserting cancer patients, families of cancer patients, and cancer
			 survivors; and; and
			(3)in paragraph (3),
			 by inserting and concerning cancer survivorship programs, after
			 control of cancer.
			4.Expansion and
			 coordination of activities of National Institutes of Health with respect to
			 Cancer Survivorship research
			(a)In
			 general
				(1)Technical
			 amendmentSection 3 of Public Law 107–172 (116 Stat. 541) is
			 amended by striking section 419C and inserting section
			 417C.
				(2)New
			 SectionSubpart 1 of part C of title IV of the
			 Public Health Service Act (42 U.S.C.
			 285 et seq.), as amended pursuant to paragraph (1) of this subsection, is
			 amended by adding at the end the following section:
					
						417E.Cancer
				survivorship
							(a)Expansion and
				coordination of research
								(1)In
				generalThe Director of NIH shall expand and coordinate the
				activities of the National Institutes of Health with respect to cancer
				survivorship research.
								(2)PrioritiesIn
				carrying out this subsection, the Director of NIH, in coordination with the
				Director of the Centers for Disease Control and Prevention and nonprofit
				organizations that focus on cancer survivorship, shall establish cancer
				survivorship research priorities.
								(3)CollaborationIn
				carrying out this subsection, the Director of NIH may collaborate with such
				other agencies as the Director determines appropriate.
								(b)Division of
				Cancer Survivorship
								(1)EstablishmentIn
				carrying out subsection (a), the Director of NIH shall establish a Division of
				Cancer Survivorship within the National Cancer Institute through which the
				research activities under subsection (a) shall be implemented and
				directed.
								(2)Director;
				appointmentThe Director of
				NIH shall appoint a Director to head the Division. The Director of the Division
				shall be selected from among individuals who, because of their professional
				training or experience, are equipped to address the breadth of needs associated
				with cancer survivorship.
								(3)CoordinationThe
				Director of NIH, acting through the Director of the Division, shall coordinate
				and promote the programs of the National Institutes of Health concerning cancer
				survivorship research.
								(4)DefinitionsIn
				this subsection:
									(A)The term
				Director of NIH means the Director of NIH, acting through the
				Director of the National Cancer Institute.
									(B)The term
				Division means the Division of Cancer Survivorship established
				under paragraph (1).
									(c)NCI-designated
				cancer centers
								(1)In
				generalIn carrying out subsection (a), the Director of NIH shall
				provide for the expansion and coordination of cancer survivorship research
				activities at National Cancer Institute-designated cancer centers.
								(2)Comprehensive
				cancer survivorship centers
									(A)In
				generalThe Director of NIH shall provide assistance to National
				Cancer Institute-designated cancer centers for the purpose of establishing or
				improving comprehensive cancer survivorship centers described in subparagraph
				(B).
									(B)Center
				descriptionA comprehensive cancer survivorship center described
				in this subparagraph is a center within a National Cancer Institute-designated
				cancer center designed to serve as a comprehensive, one-stop source of
				information, care, and services for cancer survivors, family members, and
				service providers.
									(3)Evaluation of
				models of survivorship careThe Director of NIH shall provide
				assistance to one or more National Cancer Institute-designated cancer centers
				for research to evaluate models of survivorship care.
								(4)DefinitionIn
				this subsection, the term Director of NIH means the Director of
				NIH, acting through the Director of the National Cancer
				Institute.
								.
				(b)FundingSection
			 417B of the Public Health Service Act
			 (42 U.S.C. 285a–8) is amended by adding at the end the following
			 subsection:
				
					(e)Cancer
				survivorship researchOf the
				amounts appropriated for the National Cancer Institute for a fiscal year, the
				Director of the Institute shall reserve not less than $50,000,000 to the
				Division of Cancer Survivorship to carry out section 417E (other than section
				417E(c)).
					(f)NCI-designated
				cancer centersFor the
				purpose of carrying out section 417E(c), there are authorized to be
				appropriated $61,000,000 for each of fiscal years 2007 through
				2011.
					.
			5.National
			 Comprehensive Cancer Control ProgramPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317S
			 the following:
			
				317T.National
				Comprehensive Cancer Control Program
					(a)Expansion of
				programThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, shall
				expand and update the National Comprehensive Cancer Control Program.
					(b)Implementation
				grants
						(1)AuthorizationIn carrying out the National Comprehensive
				Cancer Control Program, the Secretary may make grants to eligible entities to
				establish and implement plans for an integrated and coordinated approach to
				reducing cancer incidence, morbidity, and mortality through prevention, early
				detection, treatment, rehabilitation, palliation, and quality-of-life
				interventions.
						(2)Submission of
				plansTo seek a grant under this subsection, an eligible entity
				shall submit a plan for an integrated and coordinated approach to reducing
				cancer incidence, morbidity, and mortality. Such plan shall—
							(A)identify
				priorities, strategies, and programs through which communities and their
				partners may pool resources to reduce cancer risk, promote cancer prevention,
				improve cancer detection, increase access to health and social services,
				address disparities in specific populations, improve cancer treatment, reduce
				the burden of cancer, enhance quality of life for cancer patients, and address
				survivorship needs; and
							(B)provide for
				collection, evaluation, and submission to the Secretary of data on the delivery
				and quality of cancer care, screening and early detection rates, and the
				quality of life for survivors and their families.
							(3)Data
				analysisThe Secretary shall
				analyze the data submitted under this section to ensure that plans funded under
				this subsection have a systematic, nationwide, positive impact on the delivery
				and quality of cancer care, including by—
							(A)increasing
				screening and early detection rates; and
							(B)improving the
				quality of life for cancer survivors and their families.
							(4)DefinitionIn
				this section, the term eligible entity includes a State, a
				territory, a tribal organization, and the District of Columbia.
						(c)Additional
				activitiesIn carrying out the National Comprehensive Cancer
				Control Program, in addition to making grants under subsection (b), the
				Secretary shall—
						(1)establish programs
				that demonstrate how to prevent and control cancer and improve access to and
				the quality of cancer care among racial and ethnic minority and medically
				underserved populations with disproportionate incidence of or death from
				cancer;
						(2)promote cancer
				education, prevention, and early detection of cancer; and
						(3)award grants to
				public and nonprofit organizations for cancer control and prevention.
						(d)Cancer
				survivorship grantsIn
				carrying out the National Comprehensive Cancer Control Program, in addition to
				the activities described in subsections (b) and (c) the Secretary may award
				grants to community-based programs, nonprofit organizations, and other entities
				for the purpose of providing programs and direct services to improve cancer
				survivorship and the quality of life of cancer survivors.
					(e)Certain studies
				and programs
						(1)In
				generalThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention and in
				collaboration with the Director of the Division of Cancer Survivorship in the
				National Cancer Institute, shall—
							(A)study the unique
				health challenges associated with cancer survivorship; and
							(B)carry out (directly or through the award of
				grants or contracts) projects and interventions to improve the long-term health
				status of cancer survivors.
							(2)Certain
				activitiesActivities under paragraph (1) may include—
							(A)the expansion, in
				collaboration with the Surveillance, Epidemiology, and End Results (SEER)
				Program at the National Cancer Institute, the National Program of Cancer
				Registries at the Centers for Disease Control and Prevention, and the Agency
				for Healthcare Research and Quality, of current cancer surveillance systems to
				track the health status of cancer survivors and determine whether cancer
				survivors are at-risk for other chronic and disabling conditions;
							(B)the assessment of
				the unique public health challenges associated with cancer survivorship;
				and
							(C)the implementation
				and evaluation of the national public health cancer survivorship action plan,
				in partnership with health organizations focused on cancer survivorship, to be
				carried out in coordination with the State programs funded under subsection
				(b), in collaboration with the Associate Director for Cancer Survivorship, and
				in consultation with other appropriate entities, to support and advance cancer
				survivorship through—
								(i)surveillance and
				research;
								(ii)communication,
				education, and training;
								(iii)program,
				policies, and infrastructure; and
								(iv)access to quality
				care and services.
								(f)Coordination of
				activitiesThe Secretary shall assure that activities of the
				Centers for Disease Control and Prevention under this section are coordinated
				as appropriate with other agencies of the Public Health Service.
					(g)Report to
				CongressNot later than October 1, 2007, the Secretary shall
				submit to the Congress a report describing the results of activities carried
				out under this section.
					(h)Authorization of
				appropriationsThere are authorized to be appropriated—
						(1)for purposes of
				this section (other than subsections (b) and (d)), such sums as may be
				necessary for each of the fiscal years 2007 through 2011;
						(2)for purposes of subsection (b), $50,000,000
				for fiscal year 2007 and a total of $200,000,000 for the period of fiscal years
				2008 through 2011; and
						(3)for purposes of subsection (d), $6,000,000
				for fiscal year 2007, $7,000,000 for fiscal year 2008, $8,000,000 for fiscal
				year 2009, $9,000,000 for fiscal year 2010, and $10,000,000 for fiscal year
				2011.
						.
		6.Monitoring and
			 evaluating quality cancer care and Cancer Survivorship
			(a)In
			 generalPart M of title III of the Public Health Service Act (42 U.S.C. 280e et
			 seq.) is amended by inserting after section 399E the following section:
				
					399E–1.Monitoring
				and evaluating quality cancer care and Cancer Survivorship
						(a)In
				generalThe Secretary shall make grants to eligible entities for
				the purpose of enabling such entities to monitor and evaluate the quality of
				cancer care, develop information concerning the quality of cancer care, and
				monitor cancer survivorship. The Secretary shall carry out this section jointly
				through the Director of the Centers for Disease Control and Prevention and the
				Director of the National Cancer Institute.
						(b)Eligible
				entitiesFor purposes of this section, an entity is an eligible
				entity for a fiscal year if the entity—
							(1)operates a
				statewide cancer registry with funds from a grant made under section 399B for
				such fiscal year;
							(2)is certified by the
				North American Association of Central Cancer Registries;
							(3)has personnel
				scientifically qualified to conduct population-based epidemiology or analyze
				health services or outcomes research; and
							(4)has access to a
				broad-based clinical research cohort or an established clinical case
				base.
							(c)Contracting
				authorityIn carrying out the purpose described in subsection
				(a), an eligible entity may expend a grant under such subsection to enter into
				contracts with academic institutions, cancer centers, and other entities, when
				determined appropriate by the Secretary.
						(d)Application for
				grantA grant may be made under subsection (a) only if an
				application for the grant is submitted to the Secretary and the application is
				in such form, is made in such manner, and contains such agreements, assurances,
				and information as the Secretary determines to be necessary to carry out this
				section.
						(e)Authority of
				Secretary regarding use of grantThe Secretary shall determine
				the appropriate uses of grants under subsection (a) to achieve the purpose
				described in such subsection.
						(f)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $5,000,000 for each of the fiscal years
				2007 through
				2011.
						.
			(b)Conforming
			 amendment regarding authorization of appropriationsSection
			 399F(a) of the Public Health Service
			 Act (42 U.S.C. 280e–4(a)) is amended in the first sentence by
			 striking this part, and inserting this part (other than
			 section 399E–1),.
			7.National
			 Commission on Cancer Survivorship
			(a)In
			 generalThe Secretary of
			 Health and Human Services shall establish a National Commission on Cancer
			 Survivorship (referred to in this section as the Commission) to
			 coordinate the activities of the Department of Health and Human Services
			 related to cancer survivorship with such activities of other governmental
			 agencies and private entities.
			(b)CompositionThe
			 Commission shall consist of not more than 15 members to be appointed by the
			 Secretary, of which—
				(1)2/3
			 of such members shall be representatives of governmental agencies conducting
			 activities with respect to cancer survivorship, including the National
			 Institutes of Health, the National Cancer Institute, the Centers for Disease
			 Control and Prevention, the Centers for Medicare & Medicaid Services, the
			 Health Resources and Services Administration, the Agency for the Healthcare
			 Research and Quality, the Department of Defense, and the Department of Veterans
			 Affairs; and
				(2)1/3
			 of such members shall be representatives of private organizations and patient
			 representatives.
				(c)Terms
				(1)In
			 generalExcept as provided in paragraphs (2) and (3), members of
			 the Commission shall be appointed for a term of 3 years, and may serve an
			 unlimited number of terms if reappointed.
				(2)Terms of initial
			 appointeesAs designated by the Secretary at the time of
			 appointment, of the 15 members first appointed—
					(A)5 shall be
			 appointed for a term of 3 years;
					(B)5 shall be
			 appointed for a term of 4 years; and
					(C)5 shall be
			 appointed for a term of 5 years.
					(3)VacanciesAny
			 member of the Commission appointed to fill a vacancy occurring before the
			 expiration of the term for which the member’s predecessor was appointed shall
			 be appointed only for the remainder of that term. A member may serve after the
			 expiration of that member’s term until a successor has taken office.
				(d)ChairThe Chair of the Commission shall be
			 appointed by the Secretary of Health and Human Services from among the 15
			 members of the Commission. The Chair of the Commission shall be directly
			 responsible to the Secretary. The Chair of the Commission shall be appointed
			 for a term of 2 years and may be reappointed.
			(e)Annual
			 reportThe Commission shall prepare an annual report to Congress
			 on cancer survivorship—
				(1)identifying
			 cross-agency activities and public-private partnerships that support or improve
			 cancer survivorship; and
				(2)listing existing
			 and ongoing gaps in care for cancer survivors.
				(f)Administrative
			 support; terms of service; other provisionsThe following shall
			 apply with respect to the Commission:
				(1)The Commission
			 shall receive necessary and appropriate administrative support from the
			 Department of Health and Human Services.
				(2)The Commission
			 shall meet as determined appropriate by the Secretary, in consultation with the
			 Chair of the Commission, but not less than 3 times each year.
				
